Exhibit 10.1

EXECUTION COPY

AGENCY AGREEMENT

This Agency Agreement is made as of December 9, 2008, by and between Office
Depot, Inc., a Delaware corporation, with a principal place of business at 6600
North Military Trail, Boca Raton, FL 33496 (“Merchant”) and Gordon Brothers
Retail Partners, LLC, Delaware limited liability company with its principal
place of business at 101 Huntington Avenue, 10th Floor, Boston, Massachusetts
02199 (the “Agent”).

R E C I T A L S

WHEREAS, the Merchant operates retail stores in the United States and desires
that the Agent act as the Merchant’s exclusive agent for the limited purpose of:
(a) selling all of the Merchandise (as hereinafter defined) from Merchant’s one
hundred twelve (112) retail store location(s) identified on Exhibit 1 attached
hereto (each individually a “Store” and collectively the “Stores”) by means of a
promotional, store closing, or similar sale (as further described below, the
“Sale”) to be conducted at the Stores (except for the six (6) Stores located
within the State of California, which shall be referred to herein as the
“California Stores”); and (b) subject to the provisions of Section 17 hereof,
disposing of the Owned FF&E (as hereinafter defined) in the Stores.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent and the Merchant hereby
agree as follows:

Section 1. Intentionally Deleted.

Section 2. Appointment of Agent.

Merchant hereby appoints the Agent, and the Agent hereby agrees to serve, as the
Merchant’s exclusive agent for the limited purpose of conducting the Sale at the
Stores and disposing of the Owned FF&E in the Stores in accordance with the
terms and conditions of this Agreement.

Section 3. Consideration to Merchant and Agent.

3.1 Payments to Merchant.

(a) As a guaranty of Agent’s performance hereunder, Agent shall pay Merchant an
amount equal to seventy-seven percent (77.0%) (the “Guaranty Percentage”) of the
aggregate Cost Value of the Merchandise included in the Sale (the “Guaranteed
Amount”). Agent shall pay to Merchant the Guaranteed Amount in the manner and at
the times specified in, as applicable, Section 3.3 and Section 16 below.

(b) The Guaranteed Amount will be calculated based upon the aggregate Cost Value
of the Merchandise as determined by (i) the final report of the aggregate Cost
Value of the Merchandise by the Inventory Taking Service, after review,
reconciliation and verification thereof by Agent and Merchant (the “Final
Inventory Report”), and (ii) amount of Gross Rings, as adjusted for shrinkage
per this Agreement.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.2 Compensation to Agent.

(a) After payment of the Guaranteed Amount by Agent to Merchant, Agent shall
receive as its compensation for services rendered to Merchant pursuant to this
Agreement: (i) five percent (5.0%) of the aggregate Cost Value of the
Merchandise (“Agent’s Fee”), plus twenty-percent (20%) of all remaining Proceeds
of the Sale after payment of the Guaranteed Amount, Expenses, and all other
amounts payable to Merchant from Proceeds hereunder. Merchant shall retain the
other eighty percent (80%) of all such remaining Proceeds of the Sale after
payment of the Guaranteed Amount, Expenses, and all other amounts payable to
Merchant from Proceeds hereunder.

(b) Provided that no Event of Default has occurred and continues to exist on the
part of Agent, and after all payments are made to Merchant as required
hereunder, and provided the Security Conditions set forth in Section 16 are
satisfied or the Guaranteed Amount has been paid in full, all Merchandise
remaining at the Sale Termination Date (the “Remaining Merchandise”) shall
become the property of Agent, free and clear of all liens, claims and
encumbrances of any kind or nature, and the proceeds received by Agent from the
disposition, in a commercially reasonable manner, of such unsold Merchandise
shall constitute Proceeds hereunder.

3.3 Time of Payments.

(a) Immediately following each weekly Sale reconciliation by Merchant and Agent
pursuant to Section 8.7 and payment of Expenses pursuant to Section 4.2 by Agent
and until payment in full of the Guaranteed Amount, Merchant shall retain, on
account of the Guaranteed Amount, the remaining portion of the Proceeds with
respect to the prior week (each an “Estimated Guaranteed Amount Payment” and, in
the aggregate, the “Estimated Guaranteed Amount Payments”). Upon payment in full
of the Guaranteed Amount and provided that the Security Conditions in Section 16
are satisfied, all Proceeds shall be transferred to Agent pursuant to Section 7,
which Proceeds shall be applied per Section 3.2(a). To the extent that the
Guaranteed Amount has not been paid in full by the Sale Termination Date, Agent
shall pay the unpaid portion of the Guaranteed Amount to Merchant within ten
business days thereafter.

(b) If and to the extent that Agent over-funds any amounts in respect of the
Guaranteed Amount hereunder on account of the Merchandise due hereunder, then
Merchant agrees to promptly reimburse such undisputed overpayment amounts to
Agent.

(c) Merchant agrees that if at any time during the Sale Term, Merchant holds any
undisputed amounts due to Agent as Proceeds hereunder, whether by any payment by
Agent (including, without limitation, payment of the Remaining Guaranteed Amount
Payment, if applicable) or any draw on the Letter of Credit by Merchant, Agent
may, in its discretion, offset such Proceeds being held by Merchant against any
amounts due and owing by Agent to Merchant pursuant to this Section 3.3 or
otherwise under this Agreement. In addition, Merchant and Agent further agree
that if at any time during the Sale Term, Agent holds any undisputed amounts due
to Merchant under this Agreement, Agent may, in its discretion, offset such
amounts being held by Agent against any amounts due and owing by, or required to
be paid by, Merchant hereunder.

(d) Agent agrees that if at any time during the Sale Term, Agent holds any
undisputed amounts due to Merchant as Proceeds hereunder, whether by any payment
by Merchant or any draw on the Merchant LC by Agent, Merchant may, in its
discretion, offset such Proceeds being held by Agent against any amounts due and
owing by Merchant to Agent pursuant to this Section 3.3 or otherwise under this
Agreement. In addition, Merchant and Agent further agree that if at any time
during the Sale

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

Term, Merchant holds any undisputed amounts due to Agent under this Agreement,
Merchant may, in its discretion, offset such amounts being held by Merchant
against any amounts due and owing by, or required to be paid by, Agent
hereunder.

3.4 Security. In order to secure all of Agent’s obligations under this
Agreement, including the payment of the Guaranteed Amount or any unpaid portion
thereof, Expenses and other obligations hereunder, on the second (2nd) business
day after the Sale Commencement Date (or such later time as Agent and Merchant
shall mutually agree), Agent shall furnish Merchant an irrevocable standby
Letter of Credit naming Merchant as beneficiary (the “Beneficiary”) in the
aggregate original face amount equal to the Estimated Guaranteed Amount (as
defined below), plus two (2) weeks estimated Expenses, which shall be
substantially in the form of Exhibit 3.4 hereof (the “Letter of Credit”). The
“Estimated Guaranteed Amount” shall mean the estimated aggregate Cost Value of
the Merchandise to be included in the Sale as reflected on Merchant’s books and
records on the last business day immediately preceding the Sale Commencement
Date multiplied by the Guaranty Percentage. The Letter of Credit shall have an
expiry date of no earlier than sixty (60) days after the Sale Termination Date.
Unless the parties shall have mutually agreed that they have completed the Final
Reconciliation under this Agreement, then, at least thirty (30) days prior to
the initial or any subsequent expiry date, the Beneficiary shall receive an
amendment to the Letter of Credit solely extending (or further extending, as the
case may be) the expiry date by at least sixty (60) days. If the Beneficiary
fails to receive such amendment to the Letter of Credit no later than thirty
(30) days before the expiry date, then all amounts hereunder shall become
immediately due and payable, and the Beneficiary shall be permitted to draw the
full amount under the Letter of Credit in payment of amounts owed, and the
Beneficiary shall hold the balance of the amount drawn under the Letter of
Credit as security for amounts that may become due and payable to Merchant. At
Agent’s reasonable written request (which request shall not be made by Agent
until Merchant has received an amount equal to the difference between the
Guaranteed Amount and the original face amount of the Letter of Credit), the
Beneficiary shall take all actions reasonably required to reduce the amount
available to be drawn under the Letter of Credit by amounts credited against the
Guaranteed Amount; provided however that the Letter of Credit shall not be
reduced below two (2) weeks of estimated Expenses. In the event that Agent,
after receipt of four (4) days’ written notice (which notice shall not be
required if Agent or any member of Agent shall be a debtor under title 11,
United States Code), fails to pay the Guaranteed Amount, or portion thereof, or
any Expenses, the Beneficiary may draw on the Letter of Credit in an amount
equal to the unpaid, past due, amount of the Guaranteed Amount or Expenses or
other obligations hereunder that is not the subject of a reasonable dispute.
Merchant and Agent agree that, from time to time upon Agent’s request, the face
amount of the Letter of Credit shall be reduced by the aggregate amount of
Estimated Guaranteed Amount Payments made to the time of each such request. Upon
payment of the Guaranteed Amount in full (whether through collection of Proceeds
or exercise of the Merchant Option (as defined in Section 16(b) below)),
Merchant shall promptly return the original Letter of Credit to Agent together
with any executed original instruments required by the Letter of Credit’s
issuing bank to cancel the same.

Section 4. Expenses of the Sale.

4.1 Expenses. Agent shall be unconditionally responsible for all Expenses
incurred in conducting the Sale during the Sale Term, which Expenses shall be
paid by Agent in accordance with Section 4.2 below. As used herein, “Expenses”
shall mean all Store-level operating expenses of the Sale which arise during and
are attributable to the Sale Term, limited to the following:

(a) all payroll and commissions, if applicable, for all Retained Employees, used
in conducting the Sale for actual days/hours worked during the Sale Term as well
as payroll for any temporary personnel engaged by Agent as independent
contractors for the Sale (including without limitation Merchant’s former
employees);

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) any amounts payable by Merchant for benefits (including FICA, unemployment
taxes, workers’ compensation and healthcare insurance, and vacation benefits
that accrue during the Sale Term, but excluding Excluded Benefits) for Retained
Employees used in the conduct of the Sale, in an amount not to exceed 17.7% of
the aggregate base payroll for each such Retained Employee (the “Benefits Cap”);

(c) costs of Agent’s security personnel and guard services in the Stores;

(d) fifty percent (50%) of the fees and expenses of the inventory taking service
to conduct the Inventory Taking and fifty percent (50%) of the payroll and
related benefits (subject to the Benefits Cap) for the Retained Employees used
in connection with the Inventory Taking;

(e) Retention Bonuses for Retained Employees, as provided for in Section 9.4
below;

(f) advertising and direct mailings relating to the Sale, and Store interior and
exterior signage and banners;

(g) credit card fees, chargebacks and discounts;

(h) bank service charges (for Store and corporate accounts), check guarantee
fees, and bad check expenses;

(i) costs for additional Supplies;

(j) all fees and charges required to comply with applicable federal, state and
local laws, rules, regulations standards, and ordinances (“Applicable Laws”)
including without limitation any licenses required to operate the Store and any
fines or penalties assessed for failure to comply with Applicable Laws;

(k) Store cash theft and other cash shortfalls in the registers;

(l) any and all costs relating to the processing, transfer and consolidation of
Merchandise between and among the Stores, including delivery and freight costs,
and it is understood that Agent shall be responsible for coordinating such
transfer of Merchandise;

(m) on-site supervision, including base fees and bonuses of Agent’s field
personnel, travel to and from the Stores, and incidental out-of-pocket and
commercially reasonable travel expenses relating thereto;

(n) postage, courier and overnight mail charges to and from or among the Stores
and central office (solely to the extent relating to the Sale) or otherwise
relating to the Sale;

(o) Agent’s due diligence costs and reasonable fees of Agent’s legal counsel
incurred in implementing the transactions contemplated by this Agreement;

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

(p) Agent’s actual cost for insurance under Section 12.3; and

(q) Agent’s cost of capital (including, without limitation, Letter of Credit
fees).

There will be no double payment of Expenses to the extent that an Expense
appears or is contained in more than one category.

As used herein, the following terms have the following respective meanings:

(i) “Excluded Benefits” means (i) the following benefits arising or accruing
prior to the Sale Commencement Date: (w) vacation days or vacation pay, (x) sick
days or sick leave or any other form of paid time off, (y) maternity leave or
other leaves of absence, termination or severance pay and (z) Employee
Retirement Income Security Act (“ERISA”) coverage and similar contributions
and/or (ii) any other benefits in excess of the Benefits Cap, including any
payments due under the Worker Adjustment Retraining Notification Act (“WARN
Act”).

(ii) “Occupancy Expenses” means base rent, percentage rent, heating, ventilating
and air conditioning (HVAC), utilities, common area maintenance (CAM), storage
costs, real estate and use taxes, Merchant’s association dues and expenses,
building insurance related to the Stores, personal property leases (including,
without limitation, point of sale equipment), cash register maintenance,
building maintenance, alarm/security expenses (except as set forth in
Section 4.1(c)), property insurance attributable to the Merchandise and
liability insurance related to the Stores (other than Agent’s actual cost for
insurance under Section 12.3 which is an Expense), local and long-distance
telephone expenses, trash and snow removal expenses and rental for furniture,
fixtures and equipment.

“Expenses” shall not include: (i) Excluded Benefits; (ii) any Occupancy
Expenses; (iii) any and all expenses and costs relating to the handling and
transfer of all Merchandise from the California Stores to other Stores as
directed by Agent, and (iii) any costs, expenses or liabilities arising during
the Sale Term in connection with the Sale other than the Expenses listed above,
all of which shall be paid by Merchant promptly when due during the Sale Term.

4.2 Payment of Expenses.

Agent shall be fully responsible for the payment of all Expenses whether or not
there are sufficient Proceeds collected to pay such Expenses after the payment
of the Guaranteed Amount. All Expenses incurred during each week of the Sale
(i.e. Sunday through Saturday) shall be paid by Agent to or on behalf of
Merchant, or paid by Merchant and thereafter reimbursed by Agent as provided for
herein, immediately following the weekly Sale reconciliation by Merchant and
Agent pursuant to Section 8.7 below, provided however, in the event that the
actual amount of an Expense is unavailable on the date of the reconciliation
(such as payroll), Merchant and Agent shall agree to an estimate of such
amounts, which amounts will be reconciled once the actual amounts of such
Expense becomes available. Agent and/or Merchant may review or audit the
Expenses at any time.

Section 5. Inventory Valuation; Merchandise.

5.1 Inventory Taking.

(a)

(i) Subject to the adjustment provisions of this Section 5.1(a), the parties
have agreed to use the current book value of inventory as of the Sale
Commencement Date reflected on the Cost File to determine the aggregate Cost
Value of the Merchandise located in the Stores on the Sale

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

Commencement Date; provided, however, that Merchant and Agent agree that the
Merchandise transferred from the California Stores to other Stores shall be
counted and checked at the time it is received at each applicable Stores by
representatives of Merchant and Agent and that the results of such counts will
be compared to the book value of inventory in the California Stores as of the
Sale Commencement Date as reflected on the Cost File to determine the aggregate
Cost Value of the Merchandise located at the California Stores on the Sale
Commencement Date. In order to test the validity of the aggregate Cost Value of
the Merchandise as reflected on Merchant’s current books and records, as soon as
practicable following the Sale Commencement Date, Merchant and Agent shall cause
a stock keeping unit (“SKU”)-level and Retail Price physical inventory to be
taken of the Merchandise located in thirty-four (34) of the Stores (the “Test
Stores”) (the “Inventory Taking”). Merchant and Agent each shall designate 17
initial Test Stores, each in their sole discretions. Merchant and Agent shall
jointly employ a mutually acceptable independent inventory taking service (the
“Inventory Taking Service”) to conduct the Inventory Taking. The Inventory
Taking shall be conducted in accordance with the procedures and instructions
attached hereto as Exhibit 5.1 (the “Inventory Taking Instructions”). As an
Expense, Agent shall be responsible for (i) fifty percent (50%) of the fees and
expenses of the Inventory Taking Service, and (ii) fifty percent (50%) of the
payroll and related benefits (subject to the Benefits Cap) for Retained
Employees utilized in the conduct of the Inventory Taking. Except as provided in
the immediately preceding sentence, Merchant and Agent shall each bear their
respective costs and expenses relative to the Inventory Taking. Merchant and
Agent may each have representatives present during the Inventory Taking, and
shall each have the right to review and verify the listing and tabulation of the
Inventory Taking Service. Merchant agrees that during the conduct of the
Inventory Taking, the applicable Store shall be closed to the public, and no
sales or other transactions shall be conducted within the applicable Store.
Merchant and Agent further agree that until the Inventory Taking in a particular
Store is completed, neither Merchant nor Agent shall: (i) move Merchandise
within or about the Store so as to make any such items unavailable for counting
as part of the Inventory Taking; or (ii) remove any hang tags, price tickets,
inventory control tags affixed to any Merchandise or any other kind of in-store
pricing signage within the Store. Merchant and Agent agree to cooperate with
each other to conduct the Inventory Taking and agree that the Inventory Taking
will commence at a time that will minimize the number of hours that such
locations will be closed for business.

(ii) The results of the Inventory Taking at the Test Stores (and the Additional
Test Stores if applicable) with respect to the Retail Price shall be
determinative and shall be applied/extrapolated to all Stores/Merchandise.

(iii) The results of the Inventory Taking at the Test Stores (and the Additional
Test Stores, if applicable) shall be used to determine any adjustment as may be
required to the calculation of the aggregate Cost Value of the Merchandise
located in the Stores on the Sale Commencement Date as follows: (A) for purposes
of calculating the aggregate Cost Value of the Merchandise at the Test Stores
and, if applicable, the Additional Test Stores (collectively, the “Inventoried
Stores”), the actual Test Store results for the Inventoried Stores, as adjusted
by Gross Rings for the period between the Sale Commencement Date and the date of
the Inventory Taking for the applicable Test Store (the “Gross Rings Period”)
shall be used; (B) for purposes of calculating the aggregate Cost Value of the
Merchandise at the Stores that do not constitute Inventoried Stores (the
“Non-Inventoried Stores”), the actual Test Store results at the Inventoried
Stores shall be compared to Cost Value of the Merchandise at the Inventoried
Stores so as to determine the variance (“Variance”), and the Variance shall be
applied and extrapolated across all Non-Inventoried Stories; provided however;
for the purposes of calculating the Variance, the Inventoried Stores having the
results from the one highest and one lowest variance percentage shall be
excluded. In the event that Merchant and/or Agent reasonably believes that the
Variance is not a reasonably expected variance, Merchant and/or Agent may
request an Inventory Taking at additional Stores beyond the initial 34 Test
Stores (the “Additional Test Stores”) so as to minimize or eliminate the effect
of the Variance extrapolation and the Additional Test Stores shall then be
deemed Test Stores.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

The Cost Value and Retail Price determined pursuant to the provisions of this
Section 5.1(a) shall be used for purposes of determining the level, mix and Cost
Value-to-Retail Price relationship for all purposes under this Agreement.

(b) Agent and Merchant agree that they will, and agree to cause their respective
representatives to, cooperate and assist in the calculation of the aggregate
Cost Value and Retail Price of the Merchandise. Merchant agrees to make
available information relating to sales, units, costs and retail prices with
respect to the Stores. Merchant will also make available to Agent books,
records, work papers and personnel to the extent reasonably necessary to
calculate the Cost Value and Retail Price of the Merchandise in connection with
the Sale and to perform all other obligations set forth in this Agreement.

5.2 Merchandise Subject to This Agreement.

(a) For purposes of this Agreement, “Merchandise” shall mean: all saleable,
first quality inventory that is owned by Merchant and located at the Stores as
of the Sale Commencement Date, including, (i) Defective Merchandise and
(ii) Merchandise subject to Gross Rings. Notwithstanding the foregoing,
“Merchandise” shall not include: (1) goods which belong to sublessees,
licensees, department lessees, or concessionaires of Merchant; (2) goods held by
Merchant on memo, on consignment, or as bailee; (3) furnishings, trade fixtures,
equipment and/or improvements to real property which are located in the Stores
(collectively, “FF&E”); (4) Excluded Defective Merchandise; and (5) Merchant
Consignment Goods.

(b) As used in this Agreement the following terms have the respective meanings
set forth below:

“Defective Merchandise” means any item of Merchandise that is dented, scratched,
broken, faded, mismatched, refurbished, incomplete (including without
limitation, missing power cords or other included components), discolored,
returned, out-of-box, display items or items otherwise affected by other defects
rendering it not first quality, but which is nevertheless still saleable by
Agent for its intended purpose.

“Excluded Defective Merchandise” means any item of Defective Merchandise that
for any reason is not suitable or saleable for its intended purpose.

“Merchant Consignment Goods” shall have the meaning assigned to such term in
Section 5.4 below.

5.3 Valuation.

(a) For purposes of this Agreement, “Cost Value” shall mean the lower of (i) the
cost for the Merchandise as reflected on Merchant’s inventory file named “112
store cost and retail inv.xlsx” and provided to Agent by email on December 4,
2008 at 2:45pm (the “Cost File”); or (ii) the lowest Retail Price for such item
of Merchandise. The Cost File contains Merchant’s internal system cost for the
compilation of products identified therein, without giving effect to program,
rebates or other purchase incentives. Notwithstanding the immediately prior
sentence, to the extent of any inconsistencies, the actual data contained in
Cost File provided to Agent file shall prevail at all times.

(b) Notwithstanding Section 5.3(a), with respect to Defective Merchandise, the
Cost Value shall be mutually agreed upon between Merchant and Agent during the
Inventory Taking. In the event that Merchant and Agent are unable to agree upon
the Cost Value of any items of Defective Merchandise, such item shall be deemed
to be Excluded Defective Merchandise.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) Excluded Defective Merchandise shall be identified and counted during the
Inventory Taking, and thereafter removed from the sales floor and segregated by
Merchant at its sole cost and expense (and as previously provided shall not
constitute “Merchandise”).

(d) “Retail Price” with respect to each item of Merchandise shall mean the lower
of (i) the lowest ticketed, marked, or shelf price; or (ii) the lowest price
look-up (“PLU”), scan, or file price for such item of Merchandise, excluding in
each instance Excluded Price Adjustments. “Excluded Price Adjustments” shall
mean: (i) employee discounts; (ii) member or customer appreciation points;
(iii) multi-unit purchase discounts; (iv) customer specific adjustments for
damaged, defective, or “as-is” items: (vi) customer loyalty discounts, or
discounts for future purchases based on dollar value of past purchases;
(vii) obvious ticketing or marking errors; or (ix) similar customer specific,
temporary, or employee non-product specific discounts or pricing accommodations.
If an item of Merchandise has more than one ticketed price, or if multiple items
of the same SKU are ticketed at different prices, or have a different PLU price,
and such pricing does not otherwise qualify as an Excluded Price Adjustment, the
lowest Retail Price on any such item shall prevail for all such items within the
same SKU that are located within the same location (as the case may be, the
“Lowest Location Price”).

5.4 Excluded Goods.

(a) Merchant shall retain all responsibility for any goods not included as
“Merchandise” hereunder. If Merchant elects on or before the Sale Commencement
Date, Agent shall accept the Excluded Defective Merchandise hereunder for sale
as “Merchant Consignment Goods” at prices established by Agent. Agent shall
retain twenty percent (20%) of the sale price (less Sales Taxes) for all sales
of Merchant Consignment Goods, and Merchant shall receive eighty percent
(80%) of the receipts in respect of such sales (less Sales Taxes). Merchant
shall receive its share of the receipts of sales of Merchant Consignment Goods
on a weekly basis, immediately following the weekly Sale reconciliation by
Merchant and Agent pursuant to Section 8.7 below. If Merchant does not elect to
have Agent sell the Excluded Defective Merchandise, then all such items will be
removed by Merchant from the Stores at Merchant’s expense as soon as practicable
after the Sale Commencement Date. Except as expressly provided in this
Section 5.4, Agent shall have no cost, expense or responsibility in connection
with any goods or inventory not included in Merchandise (and Merchant shall at
its expense remove any unsold Merchant Consignment Goods at the conclusion of
the Sale Term). Nothing in this Section 5.4 shall be construed to limit Agent’s
obligation to pay any Expenses otherwise due hereunder.

(b) Notwithstanding the provisions of Section 5.4(a) above, with respect solely
to goods held by Merchant on consignment from the vendors identified on Exhibit
5.4(b) and designated by Merchant pursuant to the option described below
(“Selected Consignment Goods”), at Merchant’s option (exercisable at any time
and from time to time during the Sale), Merchant may elect to include any
Selected Consignment Goods in the Sale as “Merchant Consignment Goods” (as
defined in Section 5.4(a) above) provided however that: (i) Agent shall retain
only two percent (2%) of the sale price (less Sales Taxes) for such Selected
Consignment Goods; and (ii) Agent shall not sell any item of Selected
Consignment Goods in the Sale for an amount less than 102.5% of Merchant’s cost
therefor (which cost data shall be provided by Merchant to Agent at the time of
Merchant’s election); and (iii) such Selected Consignment Goods shall otherwise
be treated for all respects hereunder not as Merchandise but as Merchant
Consignment Goods.

Section 6. Sale Term.

6.1 Term. Subject to satisfaction of the conditions precedent set forth in
Section 10 hereof, the Sale shall commence at each Store on December 10, 2008 (
the “Sale Commencement Date”),

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

provided, however, that Merchant shall close the California Stores no later than
at the end of business on the Sale Commencement Date. The Agent shall complete
the Sale at each Store and vacate such Store in broom-clean condition by no
later than March 28, 2009 unless the Sale is extended by mutual written
agreement of Agent and Merchant (the “Sale Termination Date”; the period from
the Sale Commencement Date to the Sale Termination Date as to each Store being
the “Sale Term”). Agent may, in its discretion, terminate the Sale at any Store
upon not less than five (5) days’ prior written notice (the “Vacate Notice”) to
Merchant (the end of such notice period, as to each such Store, as applicable,
the “Vacate Date”). Notwithstanding the foregoing, with respect solely to Store
# 2492 (Willow Grove, PA): in the event that Agent wishes to provide for a
Vacate Date which is prior to March 10, 2009, Agent shall provide the Vacate
Notice on not less than ten (10) days’ prior written notice and Merchant shall
have the option of either (a) allowing the Vacate Date to be the date selected
by Agent; or (b) require Agent to continue to conduct the Sale at such Store
through and including March 10, 2009 provided however in such event Merchant
(and not Agent) shall be responsible for the payment of those Expenses
contemplated by subsections (a), (b), (c), (l), and (n) of Section 4.1 with
respect to the period between the Vacate Date requested by Agent and March 10,
2009.

6.2 Vacating the Stores. At the conclusion of the Sale, Agent agrees to leave
the Stores (other than the California Stores) in “broom clean” condition,
ordinary wear and tear excepted, except for unsold items of FF&E (as provided
for in Section 17 below). Agent shall vacate the Stores (other than the
California Stores) on or before the Sale Termination Date, as provided for
herein, at which time Agent shall surrender and deliver the Store premises and
Store keys to Merchant. Agent’s obligations to pay all Expenses for each Store
subject to Vacate Notice shall continue until the applicable Vacate Date for
such Store, provided Agent shall be obligated to pay all such Expenses for each
Store accruing through the Vacate Date until paid in full. All assets of
Merchant used by Agent in the conduct of the Sale (e.g. FF&E) shall be returned
by Agent to Merchant or left at the Store at the end of the Sale Term to the
extent the same have not been used in the conduct of the Sale or sold.

6.3 Gross Rings. In the event that the Sale commences at any Store subject to
Inventory Taking prior to the completion of the Inventory Taking at such Store,
then for the period from the Sale Commencement Date for such Store until the
date of the Inventory Taking for such Store, Agent and Merchant shall jointly
keep (i) a strict count of gross register receipts less applicable Sales Taxes
but excluding any prevailing discounts (“Gross Rings”), and (ii) cash reports of
sales within such Store. Agent and Merchant shall keep a strict count of
register receipts and reports to determine the actual Cost Value and Retail
Price of the Merchandise sold by SKU. All such records and reports shall be made
available to Agent and Merchant during regular business hours upon reasonable
notice. Any Merchandise included in the Sale using the Gross Rings shall be
included in Merchandise using the Gross Rings method and, as soon as
determinable, Agent shall pay that portion of the Guaranteed Amount calculated
on the Gross Rings basis, to account for shrinkage, on the basis of 0.6% of the
aggregate Cost Value of the Merchandise (without taking into account any of
Agent’s point of sale discounts or point of sale markdowns) sold during the
Gross Rings Period.

Section 7. Sale Proceeds.

7.1 Proceeds. For purposes of this Agreement, “Proceeds” shall mean the
aggregate of (a) the total amount (in dollars) of all sales of Merchandise made
under this Agreement, exclusive of Sales Taxes; and (b) all proceeds of
Merchant’s insurance for loss or damage to Merchandise arising from events
occurring during the Sale Term; provided however, to the extent that such
insurance proceeds exceed the sum of the portion of the Guaranteed Amount,
Expenses, Agent’s Fee and remaining Proceeds of the Sale payable to Agent
pursuant to Section 3.2(a) attributable or that would have been attributable to
such lost or damaged Merchandise (the “Insurance Proceeds Threshold’), then the
excess insurance proceeds above the Insurance Proceeds Threshold shall be shared
between Merchant and Agent as

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

follows: Agent shall receive 20% and Merchant shall retain the other 80% of the
excess insurance proceeds above the Insurance Proceeds Threshold. Proceeds shall
also include any and all proceeds received by Agent from the disposition, in a
commercially reasonable manner, of unsold Merchandise at the end of the Sale
whether through salvage, bulk sale or otherwise.

7.2 Deposit of Proceeds. (i) From and after payment in full of the Guaranteed
Amount (whether through collection of Proceeds or exercise of the Merchant
Option), Agent may establish its own accounts, dedicated solely for the deposit
of the Proceeds and the disbursement of amounts payable to Agent hereunder (the
“Agency Accounts”) and Merchant shall promptly, upon Agent’s reasonable request,
execute and deliver all necessary documents to open and maintain the Agency
Accounts; provided, however, Agent may elect to continue to use Merchant’s
Designated Deposit Accounts (as defined below) as the Agency Accounts. Provided
the Security Conditions are satisfied OR the Guaranteed Amount has been paid in
full, Agent shall exercise sole signatory authority and control with respect to
the Agency Accounts (provided that, if Agent uses the Merchant Designated
Deposit Accounts as the Agency Accounts, the Security Conditions must be
satisfied in order for Agent to exercise sole signatory authority and control
with respect thereto). Unless Agent uses the Merchant Designated Deposit
Accounts as the Agency Accounts, the Agency Accounts shall be dedicated solely
to the deposit of Proceeds and the distribution of amounts payable hereunder.
Upon request, Agent shall deliver to Merchant copies of all bank statements and
other information relating to such accounts. Merchant shall not be responsible
for, and Agent shall pay as an Expense hereunder, all bank fee and charges,
including wire transfer charges, related to the Agency Accounts, whether
received during or after the Sale Term. Upon Agent’s notice to Merchant of
Agent’s designation of the Agency Accounts, and provided the Security Conditions
are satisfied, all Proceeds of the Sale (including credit card Proceeds) shall
be deposited into the Agency Accounts.

(ii) During the period between the date the Guaranteed Amount is paid in full
(whether through collection of Proceeds or exercise of the Merchant Option) and
the date Agent establishes the Agency Accounts, and provided the Security
Conditions are satisfied, all Proceeds (including credit card Proceeds), shall
be collected by Merchant and deposited on a daily basis into depository accounts
designated by, owned and in the name of, Merchant for the Stores, which accounts
shall be designated solely for the deposit of Proceeds (including credit card
Proceeds), and the disbursement of amounts payable by Agent hereunder (the
“Designated Deposit Accounts”).

(iii) From and after payment in full of the Guaranteed Amount (whether through
collection of Proceeds or exercise of the Merchant Option), and on each business
day thereafter, provided the Security Conditions are satisfied, Merchant shall
promptly pay to Agent by wire funds transfer all funds constituting Proceeds
(including, without limitation, Proceeds from credit card sales) deposited into
the Designated Deposit Accounts (but not any other funds, including, without
limitation, any proceeds of Merchant’s inventory sold prior to the Sale
Commencement Date).

7.3 Credit Card Proceeds. From and after payment in full of the Guaranteed
Amount (whether through collection of Proceeds or exercise of the Merchant
Option), Agent shall have the right to use Merchant’s credit card facilities
(including Merchant’s credit card terminals and processor(s), credit card
processor coding, Merchant identification number(s) and existing bank accounts,
and further including Merchant’s proprietary credit card) for credit card
Proceeds relating solely to the Sale. In the event that Agent elects to use
Merchant’s credit card facilities, Merchant shall process credit card
transactions on behalf of Agent and for Agent’s account, applying customary
practices and procedures. Without limiting the foregoing, Merchant shall
cooperate with Agent to download data from all credit card terminals each day
during the Sale Term to effect settlement with Merchant’s credit card
processor(s), and shall take such other actions necessary to process credit card
transactions on behalf of Agent under Merchant’s identification number(s). At
Agent’s request following payment in full of the

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

Guaranteed Amount (whether through collection of Proceeds or exercise of the
Merchant Option and provided the Security Conditions are satisfied), Merchant
shall cooperate with Agent to establish Merchant identification numbers under
Agent’s name to enable Agent to process all such credit card Proceeds for
Agent’s account. Merchant shall not be responsible for, and Agent shall pay as
an Expense hereunder, all credit card fees, charges, and chargebacks related to
the Sale, whether received during or after the Sale Term.

7.4 Petty Cash. In addition to the Guaranteed Amount, Agent shall reimburse
Merchant on and as of the start of business on the Sale Commencement Date for
all cash in the Stores.

Section 8. Conduct of the Sale.

8.1 Rights of Agent. Agent shall be permitted to conduct the Sale as a “store
closing,” “sale on everything,” “everything must go,” or similar themed sale
throughout the Sale Term. Agent shall not advertise the Sale as a
“going-out-of-business sale.” Agent shall conduct the Sale in the name of and on
behalf of Merchant in a commercially reasonable manner and in compliance with
the terms of this Agreement and all Applicable Laws.

In addition to any other rights granted to Agent hereunder in conducting the
Sale, Agent, in the exercise of its reasonable discretion, shall have the right:

(a) to establish Sale prices and Store hours which are consistent and compliant
with the terms of Applicable Laws (including without limitation Sunday closing
laws), and to establish Store hours which are consistent with Merchant’s
historic practices;

(b) except as otherwise expressly included as an Expense, to use without charge
during the Sale Term all FF&E, Stores-level customer lists and mailing lists
(including e-mail address lists) (provided, however, such access shall be
provided solely through Merchant’s outside advertisement mailer services and
provided further that use of such lists shall be in compliance with Applicable
Laws and use of such lists is solely in connection with the conduct of the
Sale), computer hardware and software, existing Supplies located at the Stores,
intangible assets (including Merchant’s name, logo and tax identification
numbers), Stores keys, case keys, security codes, and safe and lock combinations
required to gain access to and operate the Stores, and any other assets of
Merchant located at the Stores (whether owned, leased, or licensed). Agent shall
exercise due care and return to Merchant immediately at the end of the Sale all
materials and Supplies except materials or Supplies expended or abandoned at the
Stores;

(c) to use (i) Merchant’s central office facilities and central administrative
services and personnel reasonably necessary for the Sale (including without
limitation management information system services (MIS), payroll processing,
point of sale systems, accounting systems, cash reconciliation systems,
inventory processing and handling, and data processing and reporting), at no
cost to Agent; provided, however, that in the event that Agent expressly
requests Merchant to provide services other than those normally provided to the
Stores and relating to the sale of merchandise by Merchant, Agent shall be
responsible for the actual incremental cost of such services as an Expense, and
(ii) reasonable office space located at Merchant’s central office facility for
exclusive use by Agent.

(d) to establish and implement advertising, signage, and promotion programs
consistent with the “store closing” or similar theme (including, without
limitation, by means of media advertising, A-frame, similar interior and
exterior signs and banners, and use of sign walkers) that are in compliance with
Applicable Laws; and

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) to transfer Merchandise between and among the Stores.

8.2 Terms of Sales to Customers.

(a) All sales of Merchandise will be “final sales” and “as is,” and all
advertisements (excluding signage) and sales receipts will reflect the same.
Agent shall not warrant the Merchandise in any manner, but will, to the extent
legally permissible, pass on all manufacturers’ warranties to customers. All
sales will be made only for cash, nationally recognized bank credit cards (and,
in Agent’s sole discretion, personal checks and/or Merchant’s proprietary credit
card), provided, however, if Agent elects to accept personal checks, Agent shall
bear the risk nonpayment or loss with respect thereto. Agent shall clearly mark
all tickets and receipts for the Merchandise sold at the Stores during the Sale
Term so as to distinguish such Merchandise from the merchandise sold prior to
the Sale Commencement Date.

(b) Agent will honor Merchant-issued coupons during the Sale Term, and Merchant
shall reimburse Agent in cash for the value of such coupons during each weekly
sale reconciliation provided for in Section 8.7.

(c) Gift Certificates. During the Sale Term, Agent shall accept Merchant’s gift
certificates, gift cards, merchandise credits, and the like issued by Merchant
prior to the Sale Commencement Date. Merchant shall reimburse Agent in cash for
all such amounts during each weekly sale reconciliation provided for in
Section 8.7.

8.3 Sales Taxes. (a) During the Sale Term, all sales, excise, gross receipts and
other taxes attributable to sales of Merchandise as indicated on Merchant’s
point of sale equipment (other than taxes on income) payable to any taxing
authority having jurisdiction (collectively, “Sales Taxes”) shall be added to
the sales price of Merchandise and collected by Agent, on Merchant’s behalf, at
the time of sale. All Sales Taxes shall be deposited into a segregated account
designated by Merchant and Agent solely for the deposit of such Sales Taxes (the
“Sales Taxes Account”). Merchant shall prepare and file all applicable reports
and documents required by the applicable taxing authorities and Merchant shall
promptly pay all Sales Taxes from the Sales Taxes Account, Merchant will be
given access to the computation of gross receipts for verification of all such
tax collections. Provided Agent performs its responsibilities in accordance with
this Section 8.3, Merchant shall indemnify and hold harmless Agent from and
against any and all costs, including, but not limited to, reasonable attorneys’
fees, assessments, fines or penalties which Agent sustains or incurs as a result
or consequence of the failure by Merchant to promptly pay such Sales Taxes to
the proper taxing authorities and/or the failure by Merchant to promptly file
with such taxing authorities all reports and other documents required, by
Applicable Law, to be filed with or delivered to such taxing authorities. If
Agent fails to perform its responsibilities in accordance with this Section 8.3,
and provided Merchant complies with its obligations hereunder, Agent shall
indemnify and hold harmless Merchant from and against any and all costs
including, but not limited to, reasonable attorneys’ fees, assessments, fines or
penalties which Merchant sustains or incurs as a result or consequence of the
failure by Agent to collect Sales Taxes and/or, the failure by Agent to comply
with its obligations hereunder.

(b) Without limiting the generality of Section 8.3(a) hereof, it is hereby
agreed that as Agent is conducting the Sale solely as agent for Merchant,
various payments that this Agreement contemplates that one party may make to the
other party (including the payment by Agent of the Guaranteed Amount) do not
represent the sale of tangible personal property and, accordingly, are not
subject to Sales Taxes.

8.4 Supplies. Agent shall have the right to use, without charge, all existing
supplies located at the Stores, including, without limitation, boxes, bags,
paper, twine and similar sales materials

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

(collectively, “Supplies”). In the event that additional Supplies are required
in any of the Stores during the Sale Term, Merchant agrees to promptly provide
the same to Agent, if available, for which Agent shall reimburse Merchant at
Merchant’s cost therefor. Merchant does not warrant that the existing Supplies
as of the Sale Commencement Date are adequate for the purposes of the Sale.

8.5 Returns of Merchandise/Price Adjustments. During the Sale Term, Agent shall
accept returns of merchandise sold by Merchant prior to the Sale Commencement
Date (“Returned Merchandise”) provided that such return is in compliance with
Merchant’s return and price adjustment policy in effect as of the date such item
was purchased. If such Returned Merchandise is not Defective Merchandise, it
shall be included in Merchandise and valued at the Cost Value applicable to such
item multiplied by the inverse of the prevailing discount on similar such items
of Merchandise as of the date of receipt in the applicable Store. In the event
that Returned Merchandise constitutes Defective Merchandise (“Returned Defective
Merchandise”), Merchant and Agent shall mutually agree upon the Cost Value for
such item of Returned Defective Merchandise; provided however, in the event that
Merchant and Agent cannot mutually agree upon the Cost Value for such Returned
Defective Merchandise, or such Returned Defective Merchandise constitutes
Excluded Defective Merchandise, then such Returned Defective Merchandise shall
constitute Merchant Consignment Goods or Excluded Defective Merchandise and
excluded from the Sale. The aggregate Cost Value of the Merchandise shall be
increased by the Cost Value of any Returned Merchandise included in Merchandise
(determined in accordance with this Section 8.5), and the Guaranteed Amount
shall be adjusted accordingly. Merchant shall reimburse Agent in cash for any
refunds Agent is required to issue to customers in respect of any Returned
Merchandise on a weekly basis. Except as expressly provided in this Section 8.5,
Agent shall have no cost, expense or responsibility in connection with any goods
not included in Merchandise. Any adjustments in the Guaranteed Amount in
connection with Returned Merchandise shall be accounted for on a weekly basis.

8.6. Returned Merchandise Log. Except to the extent that Merchant and Agent
agree that Merchant’s point of sale or other applicable systems account for
returns of Merchandise, all returns must be noted and described in a reasonably
detailed log to be maintained by Agent (and to be made available to Merchant)
which shall be in a form reasonably acceptable to Merchant.

8.7 Sale Reconciliation. On each Wednesday during the Sale Term, commencing on
the second Wednesday after the Sale Commencement Date, Agent and Merchant shall
cooperate to reconcile Expenses of the Sale, receipts of Returned Merchandise in
the Stores, and such other Sale-related items as either party shall reasonably
request, in each case for the prior week or partial week (i.e. Sunday through
Saturday), all pursuant to procedures reasonably agreed upon by Merchant and
Agent. Within thirty (30) days after the end of the Sale Term, Agent and
Merchant shall complete a final reconciliation of the Sale, the written results
of which shall be certified by representatives of each of Merchant and Agent as
a final settlement of accounts between Merchant and Agent (the “Final
Reconciliation”).

8.8 Force Majeure. If any casualty, act of terrorism, government recall, or act
of God or other event outside the reasonable control of either party prevents or
substantially inhibits the sale of any Merchandise or the conduct of business in
the ordinary course at any Store, such Store and the Merchandise, as applicable,
located at such Store shall, in Agent’s reasonable discretion, be eliminated
from the Sale and considered to be deleted from this Agreement as of the date of
such event, and Agent and Merchant shall have no further rights or obligations
hereunder with respect thereto, provided; that all obligations of the parties
that accrued through the date of such event shall be satisfied by the applicable
party; provided, however, that (i) subject to the terms of Section 7.1 above,
the proceeds of any insurance attributable to such Merchandise shall constitute
Proceeds hereunder, and (ii) the Guaranteed Amount shall be reduced to account
for any Merchandise eliminated from the Sale which is not the subject of
insurance proceeds, and Merchant shall reimburse Agent for the amount the
Guaranteed Amount (to the extent such amount was paid to Merchant) is so reduced
prior to the end of the Sale Term.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

8.9 Merchant’s Right to Monitor. Merchant shall have the right to monitor the
Sale and activities attendant thereto, and to be present in the Stores during
the hours when the Stores are open for business, provided that Merchant’s
presence does not unreasonably disrupt the conduct of the Sale. Merchant shall
also have a right of access to the Stores at any time in the event of an
emergency situation, and shall promptly notify Agent of such emergency. Any
expenses incurred in connection with this paragraph shall be borne solely by
Merchant. Merchant reserves the right to approve (using its reasonable
discretion recognizing that the Sale is intended to be a highly-promotional
“store closing” sale) any advertising and signage used in connection with the
Sale (and Merchant agrees that any advertising or signage which Agent seeks to
have approved will be deemed approved if not denied by the end of the next
business day after submission).

8.10 Recycling. Neither Agent nor Merchant shall provide any recycling services
or opportunities for customers during the Sale, nor shall Agent have any
responsibilities with respect to customer recycling services during the Sale.

8.11 Limited License. Merchant hereby grants to Agent a nonexclusive,
non-assignable, limited license to use the Office Depot name, and logo
(collectively, the “Marks”) solely for the advertising and marketing purposes
for Sales in the Stores, including, without limitation as set forth in
Section 8.1(d). All such use of the Marks shall be in accordance with Merchant’s
trademark usage guidelines marked as Exhibit 8.12 attached hereto and made a
part hereof, as same are established from time to time (“Usage Guidelines”). In
the event that Merchant gives Agent notice of any use of the Marks that is not
in compliance with the Usage Guidelines, Agent will promptly revise or
immediately cease the non-complying use. Agent shall not modify or change its
uses of the Marks without the prior written consent of Merchant. Agent agrees
that its use of the Marks under this Agreement and the goodwill associated with
such use inures to the benefit of Merchant, and agrees not to register or
attempt to register, in any jurisdiction, any of trademarks or designations
confusingly similar or dilutive of the Marks.

8.12 California Stores. Merchant agrees that, following the Sale Commencement
Date, it shall promptly transfer (at Merchant’s sole cost and expense) the
Merchandise at the California Stores to other Stores as directed by the Agent.
Other than with respect to the Inventory Taking at any of the California Stores
as set forth in this Agreement, Agent shall have no other responsibility or
liability with respect to the California Stores.

Section 9. Employee Matters.

9.1 Merchant’s Employees. Agent may use Merchant’s employees in the conduct of
the Sale to the extent Agent reasonably deems expedient, and Agent may select
and schedule the number and type of Merchant’s employees required for the Sale.
Agent shall identify any such employees to be used in connection with the Sale
(each such employee, a “Retained Employee”) prior to the Sale Commencement Date.
Notwithstanding the foregoing, Merchant’s employees shall at all times remain
employees of Merchant. Agent’s selection and scheduling of Merchant’s employees
shall at all times comply with all Applicable Laws. Merchant and Agent agree
that except to the extent that wages and benefits of Retained Employees
constitute Expenses hereunder, nothing contained in this Agreement and none of
Agent’s actions taken in respect of the Sale shall be deemed to constitute an
assumption by Agent of any of Merchant’s obligations relating to any of
Merchant’s employees including, without limitation, Excluded Benefits, WARN Act
claims and other termination type claims and obligations, or any other amounts
required to be paid by statute or Applicable Law; nor shall Agent become liable
under any employment agreement or be deemed a joint or successor employer with
respect to such employees. Agent shall

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

comply in the conduct of the Sale with all of Merchant’s employee rules,
regulations, guidelines and policies which have been provided to Agent in
writing. Merchant shall not, without the prior consent of Agent, raise the
salary or wages or increase the benefits for, or pay any bonuses or other
extraordinary payments to, any of the Store employees prior to the Sale
Termination Date. Merchant shall not transfer any Retained Employee during the
Sale Term without Agent’s prior consent, which consent shall not be unreasonably
withheld.

9.2 Termination of Employees. Agent may in its reasonable discretion (and for
non-discriminatory reasons) stop using any Retained Employee at any time during
the Sale, subject to the conditions provided for herein. In the event that Agent
desires to cease using any Retained Employee, Agent shall notify Merchant at
least five (5) days prior thereto so that Merchant may coordinate the
termination of such employee; provided however that, in the event that Agent
determines to cease using an employee “for cause” (which shall consist of
dishonesty, fraud or breach of employee duties), the five (5) day notice period
shall not apply, provided further however that Agent shall immediately notify
Merchant of the basis for such “cause” so that Merchant can arrange for
termination of such employee. From and after the date of this Agreement and
until the Sale Termination Date, Merchant shall not transfer or dismiss
employees of the Stores except “for cause” without Agent’s prior consent, which
consent shall not be unreasonably withheld unless, in Agent’s reasonable
business judgment, such transfer or dismissal would have an adverse effect on
the Sale at the affected Store or Stores. Notwithstanding the foregoing, Agent
shall not have the right to terminate the actual employment of any employee, but
rather may only cease using such employee in the Sale and paying any Expenses
with respect to such employee.

9.3 Payroll Matters. During the Sale Term, Merchant shall process the base
payroll for all Retained Employees and any and all temporary labor retained by
Agent. Each Wednesday (or such other date as may be reasonably requested by
Merchant to permit the funding of the payroll accounts before such payroll is
due and payable) during the Sale Term, to the extent that the Guaranteed Amount
has been paid in full (whether through collection of Proceeds or exercise of the
Merchant Option), Agent shall transfer, to Merchant’s payroll accounts an amount
equal to the base payroll for Retained Employees plus related payroll taxes,
worker’s compensation and benefits for such week which constitute Expenses
hereunder.

9.4 Employee Retention Bonuses. Agent shall pay, as an Expense, retention
bonuses (“Retention Bonuses”) (which bonuses shall be inclusive of payroll taxes
but as to which no benefits shall be payable), up to a maximum of ten percent
(10%) of base payroll for all Retained Employees, to certain Retained Employees
who do not voluntarily leave employment and are not terminated “for cause”. The
amount of such Retention Bonuses shall be in an amount to be determined by
Agent, in its discretion, and shall be payable within thirty (30) days after the
Sale Termination Date, and shall be processed through Merchant’s payroll system.
Agent shall provide Merchant with a copy of Agent’s Retention Bonus plan within
five (5) business days after the Sale Commencement Date, provided, however,
Agent may revise its Retention Bonuses plan from time to time in its sole
discretion.

Section 10. Conditions Precedent and Subsequent. The willingness of Agent and
Merchant to enter into the transactions contemplated under this Agreement are
directly conditioned upon the satisfaction of the following conditions at the
time or during the time periods indicated, unless specifically waived in writing
by the applicable party:

(a) All representations and warranties of Merchant and Agent hereunder shall be
true and correct in all material respects and no Event of Default shall have
occurred at and as of the date hereof and as of the Sale Commencement Date; and

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) to the extent necessary, Merchant having obtained the consent of its secured
lenders to this Agreement.

Section 11. Representations, Warranties and Covenants.

11.1 Merchant’s Representations, Warranties and Covenants. Merchant hereby
represents, warrants and covenants in favor of Agent as follows:

(a) Merchant (i) is a corporation duly organized, validly existing and in good
standing under the laws of the state or province of its formation; (ii) has all
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted; and (iii) is and
during the Sale Term will continue to be, duly authorized and qualified to do
business and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification, including all jurisdictions
in which the Stores are located, except, in each case, to the extent that the
failure to be in good standing or so qualified could not reasonably be expected
to have a material adverse effect on the ability of Merchant to execute and
deliver this Agreement and perform fully its obligations hereunder.

(b) (i) Merchant has the right, power and authority to execute and deliver this
Agreement and each other document and agreement contemplated hereby
(collectively, together with this Agreement, the “Agency Documents”) and to
perform fully its obligations thereunder; (ii) Merchant has taken all necessary
actions required to authorize the execution, delivery and performance of the
Agency Documents, and no further consent or approval is required for Merchant to
enter into and deliver the Agency Documents, to perform its obligations
thereunder, and to consummate the Sale, except for any such consent the failure
of which to be obtained could not reasonably be expected to have a material
adverse effect on the ability of Merchant to execute and deliver this Agreement
and perform fully its obligations hereunder; and (iii) each of the Agency
Documents has been duly executed and delivered by Merchant and constitutes the
legal, valid and binding obligation of Merchant enforceable in accordance with
its terms.

(c) Except for the security interests and lien in favor of JP Morgan Chase Bank,
N.A., as administrative agent for itself and certain other lenders (the
“Existing Lien”), (i) Merchant owns and will own at all times during the Sale
Term, good and marketable title to all of the Merchandise and Owned FF&E free
and clear of all liens, claims and encumbrances of any nature, and (ii) Merchant
shall not create, incur, assume or suffer to exist any security interest, lien
or other charge or encumbrance upon or with respect to any of the Merchandise or
the Proceeds (including any proceeds from the sale of Owned FF&E). The consent
of the holders of the Existing Liens is not required in order for Merchant to
execute, deliver, and perform this Agreement; or to the extent any such consent
is required, Merchant has or will obtain such consent prior to such consent
being required.

(d) Merchant has maintained its pricing files (including the Cost File) in the
ordinary course of business, and prices charged to the public for goods are the
same in all material respects as set forth in such pricing files for the periods
indicated therein (without consideration of any point of sale markdowns), and
all pricing files and records (including the Cost File) are true and accurate in
all material respects as to the actual cost to Merchant for purchasing the goods
referred to therein and as to the selling price to the public for such goods
(without consideration of any temporary point of sale markdowns) as of the dates
and for the periods indicated therein. Merchant represents that (a) the ticketed
prices of all items of Merchandise do not and shall not include any Sales Taxes
and (b) all registers located at the Stores are programmed to correctly compute
all Sales Taxes required to be paid by the customer under Applicable Law.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Merchant has not since November 1, 2008 marked up or raised, and shall not
up to the Sale Commencement Date mark up or raise, the price of any items of
Merchandise, except in the ordinary course of Merchant’s business on a
chain-wide basis, or removed or altered any tickets, any indicia of clearance
merchandise or any other kind of in-store pricing signage, except for the
termination of temporary promotional events which were conducted/terminated in
the ordinary course of Merchant’s business on a chain-wide basis.

(f) Through the Sale Commencement Date, Merchant shall ticket or mark all items
of inventory received at the Stores prior to the Sale Commencement in a manner
consistent with similar Merchandise located at the Stores and in accordance with
Merchant’s past practices and policies relative to pricing and marking
inventory.

(g) Since November 1, 2008, Merchant has not and shall not purchase or transfer
to or from the Stores any merchandise or goods outside the ordinary course,
except as otherwise set forth herein.

(h) The level, mix (as to type, category, style, brand and description), and
Cost Value-to-Retail Price relationship of the Merchandise all shall be as set
forth on Exhibit 11.1(h). Notwithstanding the foregoing, it shall not be a
breach of this representation if there is a variance with respect to the
aggregate level of Merchandise of not more or less than five hundred thousand
dollars ($500,000); nor shall it be a breach of this representation with respect
to the mix percentages per category of not more than one-quarter of one
percentage point (0.25%) per category; nor shall it be a breach of this
representation with respect to the aggregate Cost Value-to-Retail Price
relationship of not more than two-tenths of one percent (0.2%). In the event of
any breach of any one or more components of this representation (e.g., a
variance outside of the allowable variances set forth above), the parties shall
promptly commence good faith discussions to address the breach. If the parties
are not able to come to agreement on how to rectify the breach, no later than
ten (10) business days of the Sale Termination Date, the parties will meet in
person (including a senior representative of each party) to attempt in good
faith to agree upon an equitable retroactive adjustment to the Guaranty
Percentage/Guaranteed Amount so as to neutralize the effect of such variance(s).
In the event the parties are unable to so agree (equitably and in good faith),
then the Guaranty Percentage/Guaranteed Amount shall be reduced so that after
giving effect to such adjustment, Agent shall earn only four-fifths of Agent’s
Fee (e.g., an amount equal to four percent of the aggregate Cost Value of the
Merchandise) after payment of the adjusted Guaranteed Amount, Expenses, and all
other amounts payable to Merchant from Proceeds hereunder.

(i) To the best of Merchant’s knowledge, all Merchandise is in compliance with
all Applicable Laws. Merchant shall provide Agent with its historic policies and
practices, if any, regarding product recalls and returns prior to the Sale
Commencement Date.

(j) Throughout the Sale Term, Agent shall have the right to the unencumbered use
and occupancy of, and peaceful and quiet possession of each of the Stores, the
assets currently located at the Stores (subject to the Existing Lien), and the
utilities and other services provided at the Stores to conduct the Sale as
contemplated herein. Merchant shall throughout the Sale Term maintain in good
working order, condition and repair, all cash registers, heating systems, air
conditioning systems, elevators, escalators, and all other mechanical devices
necessary for the conduct of the Sale at the Stores. Subject to Agent’s
obligations with respect to Expenses, Merchant shall remain current on all
expenses and payables necessary for the conduct of the Sale prior to and during
the Sale Term.

(k) Merchant had paid and will continue to pay throughout the Sale Term, all
self-insured or Merchant funded employee benefit programs for Store employees,
including health and medical benefits and insurance and all proper claims made
or to be made in accordance with such programs.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

(l) Since November 1, 2008, Merchant has not intentionally taken, and shall not
throughout the Sale Term intentionally take without Agent’s written consent, any
actions with the intent of increasing the Expenses of Sale, including, without
limitation, increasing salaries or other amounts payable to employees, except as
required by Applicable Law, including payment of overtime.

(m) Merchant covenants to continue to operate the Stores in all material
respects in the ordinary course of business from the date of this Agreement to
the Sale Commencement Date by: (i) selling inventory during such period at
customary prices consistent with the ordinary course of business, (ii) not
promoting, advertising or implementing any sales or in-store promotions
(including point-of-sale promotions) to the public (except for Merchant’s
pending advertisements as of the date of this Agreement and/or Merchant’s
promotions for the period through the Sale Commencement Date all of which are
disclosed on Exhibit 11.1(m)); (iii) except as may occur in the ordinary course
of business, not returning inventory to vendors and not transferring inventory
or Supplies between or among Stores, and (iv) except as may occur in the
ordinary course of business, not making any management personnel moves or
changes at the Stores without prior written notice to and consultation with (but
not approval of) Agent.

(n) All documents, information and supplements provided by Merchant to Agent in
connection with Agent’s due diligence and the negotiation of this Agreement were
true and accurate in all material respects at the time provided.

(o) No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Merchant, or has been settled or resolved, or to Merchant’s
knowledge, is threatened against or affects Merchant, relative to Merchant’s
business or properties, or which questions the validity of this Agreement,
which, in each case, if adversely determined, would materially adversely affect
the conduct of the Sale.

(p) Supplies have not been, since November 1, 2008, and shall not be, prior to
the Sale Commencement Date, transferred by Merchant to or from the Stores so as
to alter the mix or quantity of Supplies at the Stores from that existing on
such date, other than in the ordinary course of business.

11.2 Agent’s Representations, Warranties and Covenants. Agent hereby represents,
warrants and covenants in favor of Merchant as follows:

(a) Agent: (i) is a limited partnership or limited liability company (as the
case may be) duly and validly existing and in good standing under the laws of
the State of its organization; (ii) has all requisite power and authority to
carry on its business as presently conducted and to consummate the transactions
contemplated hereby; and (iii) is and during the Sale Term will continue to be
duly authorized and qualified as a foreign company to do business and in good
standing in each jurisdiction where the nature of its business or properties
requires such qualification.

(b) Agent has the right, power and authority to execute and deliver each of the
Agency Documents to which it is a party and to perform fully its obligations
thereunder. Agent has taken all necessary actions required to authorize the
execution, delivery, and performance of the Agency Documents, and no further
consent or approval is required on the part of Agent for Agent to enter into and
deliver the Agency Documents, to perform its obligations thereunder, and to
consummate the Sale. Each of the Agency Documents has been duly executed and
delivered by the Agent and, constitutes the legal, valid and binding obligation
of Agent enforceable in accordance with its terms. No court order or decree of
any federal, state or local governmental authority or regulatory body is in
effect that would prevent or impair or is required for Agent’s consummation of
the transactions contemplated by this Agreement, and no consent of any third
party which has not been obtained is required therefor other than as provided
herein. No contract or other agreement to which Agent is a party or by which
Agent is otherwise bound will prevent or impair the consummation of the
transactions contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) No action, arbitration, suit, notice, or legal administrative or other
proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved, or to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by Agent in connection with this
Agreement, or which if adversely determined, would have a material adverse
effect upon Agent’s ability to perform its obligations under this Agreement.

(d) The Sale shall be conducted in compliance with all Applicable Laws.

(e) Agent will comply with any instructions provided by Merchant with respect to
any product recalls (voluntary or governmentally mandated) that may occur during
the Sale Term; and any Merchandise subject to any such product recalls shall
thereafter be deemed excluded from Merchandise and the Guaranteed Amount shall
be reduced to give effect to such exclusion. Merchant shall be solely
responsible for the costs and expenses related to any such Merchandise so
excluded.

Section 12. Insurance.

12.1 Merchant’s Liability Insurance. Merchant shall continue until the Sale
Termination Date, in such amounts as it currently has in effect, all of its
liability insurance policies including, but not limited to, products liability,
comprehensive public liability, auto liability and umbrella liability insurance,
covering injuries to persons and property in, or in connection with Merchant’s
operation of the Stores, and shall cause Agent to be named as an additional
named insured (as its interest may appear) with respect to all such policies.
Merchant shall deliver to Agent certificates evidencing such insurance setting
forth the duration thereof and naming Agent as an additional named insured, in
form reasonably satisfactory to Agent. Merchant agrees to provide, and all such
policies shall provide that the insurer will endeavor to provide at least thirty
(30) days prior notice to Agent of cancellation, non-renewal or material change
during the Sale Term. In the event of a claim under any such policies Merchant
shall be responsible for the payment of all deductibles, retentions or
self-insured amounts thereunder, unless it is determined that liability arose by
reason of the wrongful acts or omissions or negligence of Agent, or Agent’s
employees, independent contractors or agents (including Merchant’s employees
being supervised by Agent).

12.2 Merchant’s Casualty Insurance. Merchant will provide throughout the Sale
Term, at Agent’s cost as an Expense hereunder, fire, flood, theft and extended
coverage casualty insurance covering the Merchandise in a total amount equal to
no less than the retail value thereof. Provided the Security Conditions are
satisfied, all such policies will also name Agent as loss payee (as its interest
may appear). In the event of a loss to the Merchandise on or after the date of
this Agreement, the proceeds of such insurance attributable to the Merchandise
plus any self insurance amounts and the amount of any deductible or self-insured
retention (which amounts shall be paid by Agent as an Expense), shall constitute
Proceeds hereunder. Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof and, if applicable hereunder,
naming the Agent as loss payee (as its interest may appear), in form and
substance reasonably satisfactory to Agent. Merchant agrees to provide, and all
such policies shall provide that the insurer will endeavor to provide at least
thirty (30) days prior notice to Agent of cancellation, non-renewal or material
change during the Sale Term. Merchant shall not make any change in the amount of
any deductibles or self insurance amounts prior to the Sale Termination Date
without Agent’s prior written consent.

12.3 Agent’s Insurance. Agent shall maintain at Agent’s cost as an Expense
hereunder throughout the Sale Term, in such amounts as it currently has in
effect, comprehensive public liability and

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

automobile liability insurance policies covering injuries to persons and
property in or in connection with Agent’s agency at the Stores, and shall cause
Merchant to be named as additional insureds and loss payees with respect to such
policies. Agent shall deliver to Merchant certificates evidencing such insurance
policies setting forth the duration thereof and naming Merchant as additional
insureds, in form and substance reasonably satisfactory to Merchant. In the
event of a claim under any such policies, Agent shall be responsible for the
payment of all deductibles, retentions or self-insured amounts thereunder,
unless it is determined that liability arose by reason of the wrongful acts or
omissions or negligence of Merchant or Merchant’s independent contractors or
agents, other than Agent or Agent’s employees, agents or independent contractors
(including Merchant’s employees under Agent’s supervision). Agent shall provide
and all such policies shall provide that the insurer will endeavor to provide at
least thirty (30) days prior notice to Merchant of cancellation, non-renewal or
material change during the Sale Term.

12.4 Worker’s Compensation Insurance. Merchant shall at all times during the
Sale Term maintain in full force and effect worker’s compensation insurance
(including employer liability insurance) covering all Retained Employees in
compliance with all statutory requirements.

Section 13. Indemnification and Limitation of Liability.

13.1 Merchant Indemnification. Merchant shall indemnify and hold Agent and its
officers, directors, employees, agents and independent contractors
(collectively, “Agent Indemnified Parties”) harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, directly or indirectly
asserted against, resulting from, or related to: (i) Merchant’s material breach
of or failure to comply with any of its agreements, covenants, representations
or warranties contained in any Agency Document; (ii) subject to Agent’s
performance and compliance with its obligations hereunder, any failure of
Merchant to pay to its employees any entitled wages, salaries or benefits due to
such employees during the Sale Term and such payment remains uncured by
Merchant, (iii) subject to Agent’s compliance with its obligations hereunder,
any failure by Merchant to pay any Sales Taxes to the proper taxing authorities
or to properly file with any taxing authorities any reports or documents
required by Applicable Law to be filed in respect thereof, (iv) any consumer
warranty or products liability claims except to the extent such claims arise
from representations made by the Agent relating to the Merchandise, and (v) the
negligence (including omissions), willful misconduct or unlawful acts of
Merchant, or its officers, directors, employees agents or representatives.

13.2 Agent Indemnification. Agent shall indemnify and hold Merchant and its
officers, directors, employees, agents and representatives harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, directly or
indirectly asserted against, resulting from, or related to: (i) Agent’s material
breach of or failure to comply with any of its agreements, covenants,
representations or warranties contained in any Agency Document; (ii) any
harassment or any other unlawful, tortious or otherwise actionable treatment of
any customers, employees or agents of Merchant by Agent, its affiliates or their
respective officers, directors, employees, agents, independent contractors or
representatives; (iii) any claims by any party engaged by Agent as an employee
or independent contractor arising out of such employment; and (iv) the
negligence (including omissions), willful misconduct or unlawful acts of Agent,
its affiliates or their respective officers, directors, employees agents,
independent contractors or representatives (including without limitation any
damage to any Store caused by Agent’s negligence).

13.3 Limitation of Liability. EXCEPT FOR ANY CLAIM FOR INDEMNIFICATION
HEREUNDER, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL DAMAGES, INCLUDING BUT NOT
LIMITED TO ANY DAMAGES RESULTING FROM LOSS OF USE OR PROFITS ARISING OUT

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGENCY DOCUMENT, WHETHER IN AN
ACTION BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR ANY OTHER LEGAL THEORY,
EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 14. Defaults. The following shall constitute “Events of Default”
hereunder:

(a) Merchant’s or Agent’s failure to perform any of their respective material
obligations hereunder; which failure shall continue uncured five (5) days after
receipt of written notice thereof to the defaulting Party; or

(b) Any representation or warranty made by Merchant or Agent proves untrue in
any material respect as of the date made or at any time throughout the Sale
Term; or

(c) Subject to Section 8.8 hereof, the Sale is terminated or materially
interrupted or impaired at any Store for any reason other than (i) an Event of
Default by Agent, or (ii) any other material breach or action by Agent not
authorized hereunder.

In the event of an Event of Default, the non-defaulting party in the case of a
Default under subsection (a) or (b), or Agent in the case of subsection (c), may
in its discretion elect to terminate this Agreement upon written notice to the
other Party and pursue any and all rights and remedies and damages resulting
from such default hereunder in the event such cure is not effected by the
defaulting Party.

Section 15. Miscellaneous.

15.1 Notices. All notices and communications provided for pursuant to this
Agreement shall be in writing, and sent by hand or by Federal Express or other
recognized overnight delivery service, as follows:

 

If to the Agent:   Gordon Brothers Retail Partners, LLC   101 Huntington Avenue,
10th Floor   Boston, MA 02199   Attn: Michael Chartock If to the Merchant:  
Office Depot, Inc.   6600 North Military Trail   Boca Raton, FL 33496   Attn:
Chuck Rubin, President, North American Retail With a copy to:   Office Depot,
Inc.   6600 North Military Trail   Boca Raton, FL 33496   Attn: Elisa Garcia,
EVP & General Counsel

15.2 Dispute Resolution. Each party commits that in the event a dispute should
arise under this Agreement or relating in any manner hereto, the parties agree
to attempt to mediate their dispute prior to the commencement of formal legal
proceedings using a third-party mediator (said mediatory to be agreed to by the
parties). All mediation proceedings shall be confidential and take place in Palm
Beach County, Florida, and no information exchanged in such mediation shall be
discoverable or admissible in any litigation involving the parties.
Notwithstanding the foregoing, to the extent that either party chooses to seek
equitable legal relief, such as specific performance or an injunctive remedy,
then formal legal proceedings may be commenced without first attempting to
mediate the dispute.

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

15.3 Governing Law and Forum. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to conflicts of
laws principles thereof (except for any matter in this Agreement that it is
governed by the law of a different forum under the Uniform Commercial Code). In
the event the parties are unable to mediate their dispute to a satisfactory
resolution or mediation is not applicable, the parties agree that the Circuit
Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida
shall have exclusive jurisdiction to hear and determine any claims or disputes
between the parties arising out of or related to this Agreement, unless federal
jurisdiction is available, in which case the Southern District of Florida, West
Palm Beach Division, shall have exclusive jurisdiction to determine any claims
or disputes arising out of or related to this Agreement. The parties expressly
submit and consent in advance to such jurisdiction in any action or suit
commenced in such court, and each party hereby waives any objection that it may
have based upon lack of personal jurisdiction, improper venue or forum non
conveniens. IN THE EVENT OF ANY LITIGATION PROCEEDINGS AND TO THE EXTENT
PERMITTED BY LAW, EACH OF THE PARTIES HEREBY KNOWINGLY AND WILLINGLY WAIVES AND
SURRENDERS SUCH PARTY’S RIGHT TO TRIAL BY JURY AND AGREES THAT SUCH LITIGATION
SHALL BE TRIED TO A JUDGE SITTING ALONE AS THE TRIER OF BOTH FACT AND LAW, IN A
BENCH TRIAL, WITHOUT A JURY.

15.4 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated hereby and
supersedes and cancels all prior agreements, including, but not limited to, all
proposals, letters of intent or representations, written or oral, with respect
thereto.

15.5 Amendments. This Agreement may not be modified except in a written
instrument executed by each of the parties hereto.

15.5 No Waiver. No consent or waiver by any party, express or implied, to or of
any breach or default by the other in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such party. Failure on the part of any party to complain
of any act or failure to act by the other party or to declare the other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.

15.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Agent and Merchant, and their respective successors and assigns,
provided, however, that this Agreement may not be assigned by Merchant or Agent
to any party without the prior written consent of the other.

15.7 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute but one agreement. This Agreement may be executed by
facsimile, and such facsimile signature shall be treated as an original
signature hereunder.

15.8 Section Headings. The headings of sections of this Agreement are inserted
for convenience only and shall not be considered for the purpose of determining
the meaning or legal effect of any provisions hereof.

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

15.9 Publicity. Agent agrees that it will not, without the prior written consent
of Merchant, use in printed advertising or publicity the name of Merchant or any
affiliate of Merchant, or refer to the existence of this Agreement in press
releases, advertising or other materials distributed to prospective customers

15.10 Attorneys’ Fees. In the event of any litigation between the parties with
respect to this Agreement, either party may seek to recover attorneys fees from
a court of competent jurisdiction.

15.11 Reporting. If requested, Agent shall furnish Merchant with weekly reports
including, without limitation, reports that comply with Merchant’s current
weekly cash reporting to its central office, reflecting the progress of the Sale
which shall specify the Proceeds received to date and shall furnish Merchant
with such other information regarding the Sale as Merchant reasonably requests.
Agent will maintain and provide to Merchant sales records to permit calculation
of and compliance with any percentage rent obligations under Store leases.
During the course of the Sale, Merchant shall have the right to have
representatives continually act as observers of the Sale in the Stores so long
as they do not interfere with the conduct of the Sale.

15.12 Survival. All representations, warranties, covenants and agreements made
herein, by the parties hereto, shall be continuing, shall be considered to have
been relied upon by the parties and shall survive the execution, delivery and
performance of this Agreement.

15.13 Currency. The parties acknowledge that three (3) of the Stores are located
in Canada. All amounts with respect to such three Stores shall be converted to
US dollars by Merchant pursuant to Merchant’s ordinary course practices, and
shall be accounted for all purposes under this Agreement using US dollars after
giving effect to such conversion.

Section 16. Merchant Letter of Credit; Merchant’s Option.

(a) On the second (2nd) business day after the Sale Commencement Date (or such
later time as Agent and Merchant shall mutually agree), Merchant shall deliver
to Agent an irrevocable standby letter of credit issued by JP Morgan Chase Bank,
N.A. or other national bank reasonably acceptable to Agent, in the face amount
of $6,859,000.00 (the “Merchant LC”). The Merchant LC shall have an expiry date
of no earlier than sixty (60) days after the Sale Termination Date. Unless the
parties shall have mutually agreed that they have completed the Final
Reconciliation under this Agreement, then, at least thirty (30) days prior to
the initial or any subsequent expiry date, the Agent shall receive an amendment
to the Merchant LC solely extending (or further extending, as the case may be)
the expiry date by at least sixty (60) days. If the Agent fails to receive such
amendment to the Merchant LC no later than thirty (30) days before the expiry
date, then Agent shall be permitted to draw the full face amount of the Merchant
LC, and shall hold the balance of the amount drawn as security for amounts that
may become due and payable to Agent as determined upon the Final Reconciliation.
If there is such a draw of the Merchant LC, to the extent that the amounts due
from Merchant to Agent, if any, as determined after the Final Reconciliation,
are less than the amounts drawn, the Agent shall transfer and deliver the excess
to Merchant within two (2) business days’ after the Final Reconciliation. After
Agent has been paid all amounts owed from Merchant, if any, as determined by the
Final Reconciliation, Agent shall return the original Agent LC to Merchant
together with any other instruments required by the issuer thereof to cancel
such Agent LC.

(b) Following the Final Inventory Report, and provided the Security Conditions
are satisfied, Merchant may elect by prior written notice to Agent (the “Option
Exercise Notice”) to have Agent pay to Merchant the Remaining Guaranteed Amount
Payment on the Option Payment Date (as such terms are defined below) (the
“Merchant Option”). Agent shall have no obligation to pay the Remaining
Guaranteed Amount Portion unless the Security Conditions are satisfied on or
prior to the Option Date.

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

As used herein, the following terms have the following respective meanings:

“Option Payment Date” shall mean the second (2nd) business date after Agent
receives the Option Exercise Notice.

“Remaining Guaranteed Amount Payment” shall mean the Guaranteed Amount less the
aggregate amount of Estimated Guaranteed Amount Payments, calculated as of the
Option Payment Date.

“Security Conditions” shall mean, collectively and not individually, (i) a full
and irrevocable written release of all security interest(s) in the Merchandise
and Proceeds (and in the depository accounts in which Proceeds of the
Merchandise relating to an applicable Store are deposited) by the holder(s) of
such security interest(s) in form and substance satisfactory to the Agent in its
commercially reasonable discretion, and, concurrently, (ii) the grant by
Merchant to Agent in writing of a first priority security interest in the
Merchandise and Proceeds pursuant to an instrument in substantially the form
attached hereto as Exhibit 16(b).

(c) Upon satisfaction of the Security Conditions, Agent shall promptly return
the original Merchant LC to Merchant together with any executed original
instruments required by the Merchant LC’s issuing bank to cancel the same.

Section 17. FF&E. With respect to the FF&E owned by Merchant (the “Owned FF&E”)
and located at the Stores, Agent shall sell the Owned FF&E in the Stores;
provided however, Merchant shall have the right, at any time until two weeks
following the Sale Commencement Date, to exclude certain Owned FF&E from the
Sale. Agent will be entitled to receive a commission equal to twenty-five
percent (25%) of the gross proceeds from the sale of such Owned FF&E, and
Merchant shall be responsible for payment of all expenses incurred in connection
with the disposition of the Owned FF&E in accordance with a budget to be
mutually agreed upon between Merchant and Agent. As of the Sale Termination
Date, Agent may abandon, in place, any unsold Owned FF&E, at the Stores without
any liability to Agent. For avoidance of doubt, Owned FF&E does not constitute
Merchandise.

Section 18. Confidentiality.

(a) In the performance of or otherwise in connection with this Agreement, one
party (“Discloser”) may disclose to the other party (“Recipient”) certain
Confidential Information of the Discloser. “Confidential Information” as used in
this Agreement shall mean all information obtained by the Recipient from the
Discloser that is not generally known to the public and that a reasonable
business person would deem confidential. The Recipient will treat such
Confidential Information as confidential and proprietary of the Discloser and
during the term and for a period of two (2) years thereafter will: (i) use the
Confidential Information of the Discloser solely for the purposes set forth in
this Agreement; (ii) take suitable precautions and measures to maintain the
confidentiality of the Confidential Information of the Discloser; and (iii) not
disclose or otherwise furnish the Confidential Information of the Discloser to
any third party other than employees or independent contractors of the Recipient
who have a need to know the Confidential Information to perform its obligations
under this Agreement, provided such employees or independent contractors are
obligated to maintain the confidentiality of the Confidential Information.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The obligations under this Section will not apply to any: (i) approved use
or approved disclosure of any information pursuant to the exercise of the
Discloser’s rights under this Agreement; (ii) information that is now or
hereafter becomes generally known or available to the public other than through
a violation of this Agreement; (iii) information that is obtained by the
Recipient from a third party (other than in connection with this Agreement) who
was not under any obligation of secrecy or confidentiality with respect to such
information; (iv) information that is independently developed by the Recipient
without reference to any Confidential Information; (v) any disclosure required
by applicable law or court order, provided that the Recipient will use
reasonable efforts to give advance notice to and cooperate with the Discloser in
connection with any such disclosure, and provided further that the Recipient
shall limit such disclosure to only that information that is required to be
disclosed; and (vi) any disclosure made with the explicit consent of the
Discloser. The Recipient shall promptly return to the Discloser all copies of
any Confidential Information of the Discloser in its possession or control upon
written request, or in any event, upon any termination or expiration of the
term.

(c) Subject to the obligations above, nothing shall preclude either party from
engaging in its ordinary course businesses.

[Remainder of page left blank intentionally]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent and Merchant hereby execute this Agreement by
their duly authorized representatives as a sealed instrument as of the day and
year first written above.

 

OFFICE DEPOT, INC. By:  

 

Kim S. Moehler, SVP, Finance, North American Retail By:  

 

Carl. S. Rubin, President, North American Retail   GORDON BROTHERS RETAIL
PARTNERS, LLC By:  

 

Print Name and Title:

LOGO [g11370ex10_1pg26.jpg]

 

List of Exhibits    Exhibit 1    List of Store Locations Exhibit 3.4    Form of
Letter of Credit Exhibit 5.1    Inventory Taking Instructions Exhibit 5.4(b)   
Certain Consignment Goods Exhibit 8.12    Usage Guidelines Exhibit 11.1(h)   
Merchandise Level, Mix; Cost Value-to-Retail Price Relationship Exhibit 11.1(m)
   Merchant’s Promotions for the period through Sale Commencement Date
Exhibit 16(b)    Form of Security Interest Grant